Citation Nr: 1500351	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  13-35 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable rating for hemorrhoids.
 
3.  Entitlement to service connection for scleroderma.  

4.  Entitlement to service connection for asthma. 


REPRESENTATION

Veteran represented by:	Kimberly L. Boldt, Attorney





ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Louisville, Kentucky, Regional Office (RO).  

The Cleveland, Ohio RO is the appropriate Agency of Original Jurisdiction (AOJ) because the Veteran has continually resided in the State of Ohio during the pendency of the appeal.  

On his October 2013 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a videoconference Board hearing at his local RO; however, the record reflects that, on June 30, 2014, the Veteran withdrew his request.  38 C.F.R. §§ 20.701, 20.704 (2014).  

In an April 2014 statement, the Veteran's attorney advised VA that she wished to withdraw as the Veteran's representative, but the notice was received after the January 2014 certification of the appeal to the Board.  Accordingly, 38 C.F.R. § 20.608 (2014) requires the attorney to submit a motion to the Board providing good cause for withdrawing as the Veteran's representative, and for that motion to be granted by the Board.  In an October 2014 correspondence, the Board notified the attorney of these requirements, allowing 30 days to submit a motion; however, more than 30 days have elapsed and to date the Board has not received any motion from the attorney or any communication revoking the attorney's appointment as the Veteran's representative.  Thus, as indicated in the October 2014 correspondence, the Board will assume that the attorney wishes to remain the Veteran's representative and will proceed with appellate review.  

In a December 2013 statement, the Veteran referred to claims of service connection for a psychiatric disability and a skin disability, both of which were denied in a July 2012 rating decision.  The statement should be read as a claim to reopen and is referred to the AOJ for appropriate action.  

The issue of entitlement to VA compensation on behalf of A.T., the Veteran's son, based on exposure to exposure to contaminated water at Camp Lejeune has been raised by February 2010 and August 2011 statements from the Veteran and representative; however, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for an acquired psychiatric disorder, and a skin disability, as well as a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

For the entire appeal period the Veteran's hemorrhoids manifested in, at most, mild or moderate symptomatology; the preponderance of the evidence is against a finding that the hemorrhoids are large or thrombotic, irreducible, with frequent recurrences or persistent bleeding with secondary anemia or with fissures.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The duty to assist has been met.  The Veteran's service records, VA treatment records, and private medical records have been associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his attorney-representative have identified any additional, outstanding records that have not been requested or obtained.

The duty to assist also provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Here, the Veteran was provided an adequate VA examination that evaluated the hemorrhoid disability in June 2012.  Neither the Veteran nor his representative has asserted that the hemorrhoid disability has increased worsened since that examination.  Thus, after consideration of the evidence of record and the procedural history of this case, the Board finds that VA has satisfied the duty to assist in this appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is a guide for the evaluation of disability resulting from diseases and injuries experienced as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual disorders in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding the degree of disability is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

In a claim for an increased initial rating, "staged" ratings may be warranted where the factual findings show distinct periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (2001).  In this case, the Board has considered whether staged ratings are appropriate but, as discussed herein, finds that the symptomatology of the service-connected hemorrhoids has not more nearly met the criteria for either a compensable rating during any portion of the appeal period and the assignment of staged ratings is not warranted.  

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the following analysis will focus on what the evidence shows, or fails to show, as to the claim for an initial higher rating for hemorrhoids. 

In the rating action on appeal, the RO granted service connection and assigned an initial noncompensable rating for hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under that Code, hemorrhoids, external or internal, characterized as being mild or moderate warrants a non-compensable rating.  Hemorrhoids characterized as being large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, warrants a 10 percent rating.  Hemorrhoids presenting with persistent bleeding and with secondary anemia, or with fissures warrants a 20 percent rating, this is the maximum schedular rating pursuant to this diagnostic criterion.  

A December 2007 private medical record documented that the Veteran continued to report, "occasional bright red blood per rectum primarily on the toilet paper following a bowel movement...[and] deni[ed] any abdominal pain or any alteration in bowel pattern."  Topical medications were provided to manage the hemorrhoids.  

A January 2009 private treatment record detailed the Veteran's continued account of observing blood on the toilet paper after bowel movements.  The private physical also noted occasional prolapse of hemmorrhoidal tissues that always spontaneously reduced, constipation, and a "fairly frequent" need to strain with bowel movements.  Topical medication and stool softeners were provided to the Veteran to manage his hemorrhoids and related symptoms.  

The Veteran underwent a June 2012 VA examination during which the examiner reviewed the claims folder and examined the Veteran.  In detailing the Veteran's history, the examiner noted that he developed hemorrhoids in service and was provided topical medications to manage the disability, and his report of experiencing hemorrhoid flare-ups when constipated.  The report also indicates that the Veteran has not undergone any relevant surgical intervention and that over-the-counter creams and pads are utilized to manage his symptoms.  

On physical examination, the examiner affirmed that the Veteran had occasional bleeding from external hemorrhoids that were mild or moderate in nature.  At this time, the examiner also did not report observing an anal/perianal fistula, rectal stricture, impairment of rectal sphincter control, rectal prolapse, or pruritus.  The examiner also noted that the condition has no impact on his ability to work. 

The most competent and credible evidence does not support a reasonable finding that the Veteran's service-service connected hemorrhoids have manifested in more than mild or moderate symptomatology.  There is no evidence of large or thrombotic, irreducible hemorrhoids.  

Regarding the lay statements of record, the Veteran and those submitting statements on his behalf are competent to report symptoms such as observing blood after a bowel movement and other hemorrhoid related symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2).  The probative value of these statements further heightened because the Veteran's account has remained essentially unchanged, even when solely for obtaining medical treatment.  Further, the lay evidence is generally consistent with the medical evidence of record documenting the nature, extent, and severity of the service-connected hemorrhoids.  

The competent and credible medical evidence do not indicate that prescription medications or surgical interventions are necessary to manage the Veteran's hemorrhoids.  The January 2009 private treatment record indicates the disability manifests in occasional prolapse of hemmorrhoidal tissues that always reduces.  The medical evidence also notes that flare-ups occur during periods of constipation, which are managed with stool softeners.  On physical examination at his June 2012 VA examination, the Veteran was also noted as not presenting with anal/perianal fistula, rectal stricture, impairment of rectal sphincter control, rectal prolapse, or pruritus.  The medical evidence, as well as the lay evidence, does not support a reasonable conclusion that the disability is more than mild or moderate in nature, as contemplated by the applicable diagnostic criteria.  

The preponderance of the evidence is against the claim for an increased rating for the hemorrhoid disability and the criteria for a compensable rating have not been met during the pendency of the appeal.  Thus, the criteria for a compensable rating have not been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

The rating criteria consider the size and frequency of hemorrhoids and possible secondary effects, such as anemia or fissures.  The discussion above reflects that the symptoms of the Veteran's hemorrhoid disability are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the rating action on appeal, the RO denied a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and the Veteran did not disagree with that determination.  Moreover, as the Veteran has not contended, nor does the evidence show that his hemorrhoid disability renders him unemployable, the issue of entitlement to a TDIU has not been raised, or re-raised, by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an initial compensable rating for hemorrhoids is denied.


REMAND

With respect to the service connection claim for a gastrointestinal disability, the medical opinions do not provide an adequate basis for the Board to make a fully informed assessment of the Veteran's claim.  The June 2012 VA examination opinion is conclusory statement and the October 2013 examination was provided for a very limited theory of entitlement (i.e., conceded exposure to contaminated water while stationed at Camp Lejeune).  On remand, an adequate VA examination opinion pertaining to the Veteran's gastrointestinal disability must be obtained.  

Updated treatment records should also be obtained.

In an August 2013 rating decision, the RO denied claims of service connection for scleroderma and asthma.  A November 2013 document from the Veteran addressing numerous other issues is construed as a timely notice of disagreement (NOD) as to those two claims.  On remand, the AOJ should issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain names and addresses of all medical care providers who treated the Veteran for gastrointestinal disorders since July 2013.  After securing the necessary release, obtain these records, including all VA treatment.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any gastrointestinal conditions.  The entire claim file, to include any relevant electronic records, must be reviewed by the examiner.  

Based on the examination and review of the record, the examiner should address the following:  

(A)  Diagnose any gastrointestinal pathology present.

(B)  As to any diagnosed condition, provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the disability:

(i)  had onset in service or within one year of separation; or

(ii)  is related to military service, including conceded exposure to, and consumption of, contaminated water while stationed at Camp Lejeune. 

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements, the June 2012 and October 2013 VA examination opinions, etc.) and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

4.  Issue an SOC addressing the claims of Entitlement to service connection for scleroderma and asthma.  .  Notify the Veteran and his representative of his appellate rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of the claim or claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


